 

Exhibit 10.15

SECOND AMENDMENT TO

COLLABORATION AND LICENSE AGREEMENT

This Second Amendment To Collaboration and License Agreement (“Amendment”) is
made and entered into effective as of April 22, 2019 (the “Amendment Date”), by
and between Equillium, Inc., a corporation organized under the laws of the State
of Delaware, USA, with its principal office at 2223 Avenida de la Playa, Suite
108, La Jolla, California 92037, USA (“Equillium”), and Blocon Limited, a
company incorporated and existing under the laws of India and having its
registered office at 20th KM, Hosur Road, Electronics City P.O. Bangalore 560
100, India (“Biocon”).

Recitals

Whereas, Equillium and Biocon (as successor-in-interest to Biocon’s Affiliate,
Biocon SA) are parties to that certain Collaboration and License Agreement dated
May 22, 2017 (the “Original Agreement”), as amended by that certain First
Amendment to Collaboration and License Agreement dated September 28, 2018
(collectively with the Original Agreement, the “Agreement”);

Whereas, Equillium desires to expand the Limited Field, and, in recognition of
Equillium’s achievement of one of the Field Expansion Milestones and its
progress to date in developing Product, Biocon is willing to expand the Limited
Field, to include lupus and all related Indications; and

Whereas, the parties now wish to amend the Agreement as expressly set forth
herein.

Agreement

Now, Therefore, in consideration of the foregoing premises and the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Equillium and Biocon
hereby agree as follows:

1.Defined Terms. Capitalized terms used but not otherwise defined in this
Amendment shall have the meanings provided in the Agreement.

2.Limited Field. Section 1.69 of the Original Agreement is hereby amended and
restated to read in its entirety as follows:

“1.69 “Limited Field” shall mean the diagnosis, treatment, prevention and
palliation of: (a) Orphan Indications; (b) all asthmatic conditions, including,
without limitation, the symptoms thereof (which shall collectively be treated as
a single Indication for purposes of this Agreement); (c) all lupus diseases,
disorders and conditions, including, without limitation, lupus nephritis,
systemic lupus erythematosus, cutaneous lupus, and the symptoms of any of the
foregoing. By way of clarity, for the purpose of the Agreement, sub section (b)
of this Section 1.69 and systemic lupus erythematosus are considered as
Indications other than Orphan Indications. Consequently, Section 4.2(b)(iv) of
the Original Agreement shall apply to Biocon’s obligation to supply ITO finished
drug product for use in the conduct of clinical trials of the Product with
respect to sub section (b) of this Section 1.69 and systemic lupus
erythematosus.

3.Achievement of First Field Expansion Milestone. Biocon acknowledges and agrees
that Equillium has achieved the Field Expansion Milestones set forth in Section
2.3(a) of the Original Agreement.

4.Effectiveness of Agreement. Except as expressly amended by this Amendment, the
Agreement shall remain in full force and effect in accordance with its terms.

1.

[gtzwcs4ggbxo000001.jpg]

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties have duly executed this Second Amendment to
Collaboration and License Agreement as of the Amendment Date.

 

Equillium, Inc.

 

Biocon Limited

 

 

 

 

 

 

 

By:

 

/s/ Daniel M. Bradbury

 

1. By

 

/s/ Arun Chandavarkar

 

 

 

 

 

 

 

Name:

 

Daniel M. Bradbury

 

Name:

 

ARUN CHANDAVARKAR

 

 

 

 

 

 

 

Title:

 

Chief Executive Officer

 

Title:

 

CEO & JE. MANAGING DIRECTOR

 

 

 

 

 

 

 

 

 

 

 

2. By:

 

/s/ Siddharth Mittal

 

 

 

 

 

 

 

 

 

 

 

Name:

 

SIDDHARTH MITTAL

 

 

 

 

 

 

 

 

 

 

 

Title:

 

PRESIDENT - FINANCE

 

2.

[gtzwcs4ggbxo000001.jpg]